Detailed Action
The following is a non-final rejection made in response to claims received on August 6th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10-12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 7, and 8, the language defining the minimum dimension of the access port is entirely reliant on one’s understanding of what “configured to allow access by a user’s fingertip” means. Based on the wide range of measurements that may reflect differing fingertip sizes, this limitation lacks a proper definitive boundary with regard to what does and does not meet the claim as it is defined. This issue is remedied in dependent claims 2-6, which set forth actual dimensions, but not in parent claim 1. Claims 7 and 8 add to the subject matter of independent claim 1 but do not remedy the indefiniteness issue. Further amendment is required for compliance with this section. 
In claims 10 and 14, references to “the smaller access port(s)” lack antecedence basis. Further amendment is required for compliance with this section. Based on the context of the applicable claims, the claim will be understood to be referring to -the smaller vent port(s)-.
In claims 11, 12, 19, and 20, the term “about”, in its current context in the claims, is a relative term that renders the claims indefinite.  The term “about” is neither defined by the claim nor the specification and does not inherently provide a standard for determining what the term means in quantifiable terms. Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since what is and isn’t encompassed by that term remains unresolved and subject to interpretation. While there is no issue with the use of the term “about” per se, it is considered to be indefinite since it is also unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to quantitatively define what is meant by the term “about” in a manner that would definitively allow an artisan of ordinary skill to determine what values are and are not considered to be encompassed by the numerical values stated in the claim as part of the Applicant’s invention. The Applicant is reminded that the term “about” neither inherently possesses, nor implies, any specific a tolerance range or other acceptable values. For the purposes of examination, such terms will be considered using their broadest reasonable interpretation, however further amendment is required for compliance with 35 USC 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mechforce USA (hereinafter referred to as “MECHFORCE”; see the attached article published on TheFirearmBlog.com titled “Mechforce Enforcer Muzzle Brakes”).
Regarding claims 1, Mechforce teaches a muzzle brake for a firearm, the muzzle brake comprising at least one access port having a minimum dimension configured to allow access by a user's fingertip (the largest port, i.e. the port near the proximal end of the brake shown in the article is considered “configured to allow access by a user’s fingertip”).
Regarding claim 7, Mechforce further teaches at least one vent port separate from the at least one access port (see the pair of ports that are positioned forward of the large access port), wherein the at least one access port is larger than the at least one vent port (as is clearly shown in the figures profiling the muzzle brake). 
Regarding claim 8, Mechforce further teaches one pair of larger access ports (the access ports are present on both lateral sides of the brake and extend therethrough), and two opposed pairs of smaller vent ports (two pairs of vent ports are positioned on either lateral side of the muzzle brake and also extend therethrough). 
Regarding claim 9, Mechforce further teaches that the larger access ports are positioned closer to a proximal end of the muzzle brake (as is shown in the photographs provided in the article), and wherein the smaller vent ports are positioned closer to a distal end of the muzzle brake (as is shown in the photographs provided in the article). 
Regarding claim 10, Mechforce further teaches that the larger access ports and the smaller vent ports are spaced axially from one another and separated by at least one baffle wall (as is shown in the photographs provided in the article). 
Regarding claim 13, Mechforce further teaches that the firearm is a muzzle-loading firearm (the muzzle brake is compatible with muzzle-loading firearms). 
Regarding claim 14 and 15, Mechforce further teaches a first baffle wall adjacent the at least one access port, and a second baffle wall adjacent the vent access port (baffle walls are shown to separate each of the ports along the lateral surface of the brake), comprising a chamfer around a projectile bore through at least one of the baffle walls (as is shown in the photographs provided in the article).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over Mechforce USA (hereinafter referred to as “MECHFORCE”; see the attached article published on TheFirearmBlog.com titled “Mechforce Enforcer Muzzle Brakes”).
Regarding claims 2-6, 11, 12, 16, 19 and 20, Mechforce teaches (as is shown in the photographs provided in the article) an elongate body having a projectile bore extending therethrough along a longitudinal axis, a first end of the body comprising a coupling means for attachment to the muzzle of a firearm, at least one access port and at least one vent port that extend transverse to the longitudinal axis through a sidewall and into communication with the projectile bore such that the vent port is smaller than the access port and the access port is positioned between an end of the elongate body at the vent port. The reference further teaches that the at least one access port has a minimum dimension and a vent port, axially separated from the access port by a baffle wall, that is smaller than the access port. However, Mechforce fails to specifically teach any particular dimensional values for either the access port and/or the baffle wall.
It is clear from reviewing the supporting sections of the specification1 that the claimed dimensions carry no notable significance and do not contribute to any sort of new or unexpected outcome resultant therefrom. The various “minimum dimension” values claimed by the instant application, as well as the varying claimed thickness values for baffle walls separating the ports, appear to be arbitrarily determined based on design preferences relevant to varying example embodiments discussed in the specification. These dimensions are not considered to yield any patentable distinction over the prior art, which is considered to teach the same structure without necessarily limiting that structure to any particular size.
MPEP 2144.04 cites “Changes in Size/Proportion” as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of Mechforce to be within the scope of what is obvious to a person of ordinary skill in the art.
	Regarding claim 17, Mechforce teaches that the coupling means comprises a threaded bore (the coupling means attaching the muzzle brake to the barrel of a firearm is a threaded connection).
	Regarding claim 18 and 21, Mechforce teaches a at least one baffle wall between the at least one access port and the at least one vent port and that the at least one baffle wall has a chamfer on a wall face facing the first end (as is shown in the photographs provided in the article).
	
Allowable Subject Matter
Claim 22 is allowed.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paras. [0022], [0023], and [0025]